DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim 24 is objected to because of the following informalities:
 The claimed subject matter should be “adopting a competitive adaptive reweighted sampling (CARS) algorithm and a successive projection algorithm SPA” since the abbreviation should initially be written out to understand the meaning.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hyperspectral data acquisition module, configured to acquire hyperspectral data” “a key wavelength extraction module, configured to extract” “a phosphorus content calculation module, configured to input” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches each of the foregoing modules may be embedded in or independent of a processor in a computer device in the form of hardware, or may be stored in a memory in the computer device in the form of software to enable the processor to conveniently call and execute operations corresponding to each of the foregoing modules (0075).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Pertinent Art

Hayder Hasan, “A Comparison Between Support Vector Machine (SVM) and Convolutional Neural Network (CNN) Models For Hyperspectral Image Classification”, 2019 & Xiaohui Lua, “Identification of authenticity, quality and origin of saffron using hyperspectral imaging and multivariate spectral analysis”, 12 November 2019. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Allowable Subject Matter
Claims 11-30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “pre-established wavelength extraction model is obtained by learning and training hyperspectral sample data and sample phosphorus content data pairs in a pre-established sample database by adopting a competitive adaptive reweighted sampling (CARS) algorithm and a successive projection algorithm (SPA)”, in combination with the rest of the limitations of claim 11.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the pre-established wavelength extraction model is obtained by learning and training hyperspectral sample data and sample phosphorus content data pairs in a pre-established sample database by adopting a CARS algorithm and an SPA;”, in combination with the rest of the limitations of claim 24.

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 11”, in combination with the rest of the limitations of claim 25.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 12”, in combination with the rest of the limitations of claim 26.

As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 13”, in combination with the rest of the limitations of claim 27.

As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 14”, in combination with the rest of the limitations of claim 28.

As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 11”, in combination with the rest of the limitations of claim 29.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 12”, in combination with the rest of the limitations of claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877